O’Neall, J.
delivered the opinion of the Court.
The act of 1817 increases the penalties, imposed by the act of 1796, on persons guilty of tradingwith slaves ; but contains no provision repealing it. It makes no alteration of the act of 1796, in express terms, or by necessary implication, as to the rights of the informer. The provision made by it in favour of him, is still a subsisting law. The two acts must be construed in pari materia, and read together. Substitute the act of 1817 for the act of 1796, wherever they differ, and retain that portion of the latter, which makes provision for the informer, and all the difficulties, which are supposed to arise out of the fact, that the act of 1817 is silent as to the informer, are removed. Legally, it is to be presumed, that the Legislature, by pursuing this course, intended to leave the rights of the informer in the same situation, in which they found them to stand, by the act of 1796. There has not been, so far as I am aware' of, any general and uniform construction of the act of 1817, by either the bench or the bar at nisi prius, on the question now under consideration. The cases of the State against Súber were the first convictions under it, and in them, the prosecutor received one half of the fine: We are, therefore, under no embarrassment from a previous practice at war with our present conclusion. Van Evour’s case, 2 N. & M. 309, note, is, in principle, the very case now before the Court, and is decisive of it. The motion to reverse the decision of the Judge below is therefore granted.
Motion granted.